EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor Wasylyna on 3/15/21.
In the claims:

1.	 A subassembly for a door latch, the subassembly comprising: 
	a catch support assembly, the catch support assembly including a strike body having a pin receiving aperture therein; 
a catch arm assembly rotatably mounted to the catch support assembly; 
a latch pin positioned in the pin receiving aperture, and wherein the latch pin is movable relative to the strike body between a retracted position and an extended position, the latch pin protruding above the strike body in the extended position to impede rotational movement of the catch arm assembly; 
a first roller rotatably mounted to the catch arm assembly and configured to apply a force to a first side of the latch pin in the extended position to impede rotation of the catch arm assembly; and 
a second roller rotatably mounted to the catch support assembly and configured to engage a second side of the latch pin in the extended position to apply an opposing force to the second side of the latch pin, 
wherein the latch pin comprises a material having a hardness of 60 Rockwell C or more, 
wherein the first roller comprises a material having a hardness of 33 Rockwell C or less, and 
wherein the second roller comprises a material having a hardness of 60 Rockwell C or more;
wherein a configuration of the latch pin, the first roller, and the second roller, along with the hardness of each of the latch pin, the first roller, and the second roller, is characterized to prevent deformation of the latch pin over time during operational use of the subassembly.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675